office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 ------------- postf-154465-05 uilc date date third party communication none date of communication not applicable to david l zoss cc sb stp small_business self-employed from tom hines chief cc psi passthroughs special industries --------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend -------------------------------------------------------------------------------- trust -- ------------------------------------------ a -------------------------------------------------------------- date ------------------- ----------------------------------------- issues is trust a charitable_remainder_unitrust crut for federal_income_tax purposes conclusions trust is not a crut for federal_income_tax purposes postf-154465-05 law and analysis you have requested that we examine the trust instrument to determine if it is a crut for federal_income_tax purposes we examined the trust instrument and conclude that the terms of the trust instrument are consistent with a crut however the information submitted indicates that the trust has not been operated as a crut sec_664 of the internal_revenue_code provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percent which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life of or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 provides that no amount other than the payments described in sec_664 the unitrust_amount and other than qualified gratuitous transfers described in sec_664 may be paid from a crut to or for_the_use_of any person other than an organization described in sec_170 sec_1_664-1 of the income_tax regulations provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_1 a also provides that solely for the purposes of sec_664 and the regulations there under the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code relating to grantors and others treated as substantial owners sec_1_664-3 provides that an amount is not paid to or for_the_use_of any person other than an organization described in sec_170 if the amount is transferred for full and adequate_consideration postf-154465-05 sec_671 provides the general_rule that if the grantor or another person is treated as the owner of any portion of a_trust his taxable_income and credits shall include those items of income deduction and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against tax of an individual sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_1_664-1 although the trust instrument purports to create a charitable_remainder_trust the trust has not functioned exclusively as a charitable_remainder_trust since its creation sec_1_664-1 provides that a crut will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code relating to grantors and others treated as substantial owners on date a quitclaimed real_property encumbered with a mortgage to the trust the trust paid the mortgage liability with the proceeds from the sale of the property if a remained personally liable on the mortgage encumbering the property at the time the trust paid the mortgage liability the trust would no longer qualify as a crut this is because the trust’s income was used to discharge a legal_obligation of the grantor within the meaning of sec_1_677_a_-1 and therefore the trust was a grantor_trust as long as the grantor is treated as the owner of the entire trust under sec_677 the trust is not deemed to be created for purposes of sec_664 as a result the trust was not a crut under sec_664 other than the unitrust_amount can be paid to or for_the_use_of any person other than a sec_170 organization sec_664 115_tc_26 date aff’d by 309_f3d_1290 11th cir an amount is not paid to or for_the_use_of any person other than an organization described in sec_170 if the amount is transferred for full and adequate_consideration sec_1_664-3 according to the facts submitted a as trustee writes checks from the trust’s checking one of the requirements of a charitable_remainder_unitrust is that no amount postf-154465-05 account to himself his wife and third parties on an apparently random ongoing basis as if the account was a personal bank account for example a paid monthly installment payments on a pickup truck that he owned personally for approximately two years these payments do not appear to have been made in exchange for full and adequate_consideration these are payments of other than the unitrust_amount for_the_use_of a person other than a sec_170 organization in addition the trust has allowed a to use real_estate within the trust rent free which is a payment of other than the unitrust_amount to a person other than a sec_170 organization furthermore the trust prepaid a’s rent for years in a building owned by a third party which is also a payment of other than the unitrust_amount for_the_use_of a person other than a sec_170 organization as a result of these payments the trust does not qualify as a crut the trust should not be respected as a charitable_remainder_unitrust under sec_664 article of the trust document provides for the payment of a unitrust_amount from the trust’s income to a the grantor of the trust therefore income may be distributed to the grantor under sec_677 as a result the trust is a grantor_trust and a is treated as the owner of the trust under sec_677 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
